Case 1:20-cv-00706-DLC Document 282-3 Filed 09/24/20 Page 1 of 2




                Exhibit C
                     Case 1:20-cv-00706-DLC Document 282-3 Filed 09/24/20 Page 2 of 2

Date:   01/03/2020                                                                                                          Facility: ALX
Time:     11:56 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Messager
FROM:87850053 SHKRELI, MARTIN
TO:"Kevin Mulleady" <kevin.mulleady@gmail.com>
SUBJECT: RE: RE: whats up
DATE: 12/31/2019 09:21 PM

great, good luck, break a leg with your new idea, i hope it goes to the moon. happy new year:)
    Mulleady, Kevin on 12/31/2019 9:21 PM wrote:

>

that's good advice, thank you.

he is currently traveling but we are talking friday. he offered to look at a deck now but thought the most appropriate way to
introduce would be over a meeting or at least sharing a screen.

MARTIN SHKRELI on 12/31/2019 12:21:43 PM wrote
all right. i would not delay with AM--you are ready to go IMO, every day counts too. that's my advice, i've seen/done a lot of
these things. there is no good time to drop a big project, you just press the go button in my opinion, the more urgency you put
on it the better. i remember all the times i've brought up major deals in my life and it's like a movie scene of a general planning a
war campaign or intelligence agent planning a mission, you get a window of opportunity and you deliver.

that's my pep talk, haha.
    Mulleady, Kevin on 12/31/2019 5:06 AM wrote:



Was traveling most of today. Spoke to Lance, Kandis & Leonora. Kandis can catch you up there. Prob a relevant and timely
conversation.

Should have cert shortly.

Had BD call. Got the impression a lot of ppl out of office. Was going to wish happy new year and check AM's schedule tomorrow
morning for presentation. Perhaps first thing next week would be better. Would like to iron out a bit more.

Was going to reach out to RT but thought it may make sense for you to speak with Kandis first..

Let me know your thoughts.

MARTIN SHKRELI on 12/30/2019 8:22:33 PM wrote
any news?




                                                                                                             FTC-BOP-00003535
